Citation Nr: 0205702	
Decision Date: 06/03/02    Archive Date: 06/13/02	

DOCKET NO.  01-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  In a decision of June 1999, the RO denied entitlement to 
service connection for MS, that decision was not appealed and 
became final.

2.  Evidence submitted since the time of the RO's June 1999 
decision is duplicative and/or cumulative, and of 
insufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in June 1999 denying the veteran's 
claim for service connection for MS is final.  38 U.S.C.A. 
§§ 1110, 7105 (West 1991 & Supp. 2001).

2.  Evidence received since the RO denied entitlement to 
service connection for MS in June 1999 is neither new nor 
material, and insufficient to a proper reopening of the 
veteran's claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence considered at the time of the June 1999 decision 
included service medical records (SMRs) and VA outpatient 
treatment records.  The SMRs were silent for signs or 
symptoms of MS, and the VA outpatient treatment records 
include on a notation in July 1998 that the veteran had been 
diagnosed with MS five-years earlier.  In June 1999, the RO 
denied entitlement to service connection for MS, essentially 
on the basis that no such disorder was shown during the 
veteran's period of active military service, or within the 
seven-year period thereafter.  The veteran was notified of 
the rating action but did not appeal the decision.  

VA outpatient treatment records covering the period from July 
2000 to January 2001 show treatment during that time for 
various medical problems.  In mid-July 2000, the veteran gave 
a history of MS, which had reportedly been diagnosed five 
years earlier.  According to the veteran, he had received no 
medical care for his MS for at least the past three years.  
Additionally noted was that, as a result of the veteran's MS, 
he was "very badly impaired visually," to the point where he 
could not read.  The clinical impression was MS with ocular 
involvement.

During the course of outpatient treatment in August 2000, the 
veteran stated that, approximately five years earlier, he had 
received a diagnosis of MS.  Following a physical 
examination, the clinical impression was probable MS.

On further evaluation slightly less than two weeks later, the 
veteran stated that he had been diagnosed with MS in 1993, 
and, as a result, suffered from significant vision and muscle 
tone problems.

During the course of outpatient treatment in early September 
2000, the veteran stated that he had first been given a 
diagnosis of MS in 1993, at which time he developed "some 
visual symptoms."  When questioned, the veteran stated that 
he had been seen by Neurology service, and that his cognitive 
capabilities appeared "fairly normal."  Following physical 
examination, the clinical assessment was possible MS by 
history.

Approximately three days later, the veteran underwent an 
evaluation of his vision.  At the time of evaluation, the 
veteran gave a five-year history of MS.  Current complaints 
consisted of decreased visual acuity over the past two years, 
equally in both eyes, and progressive.  Additionally noted 
was some difficulty reading.  The clinical impression was 
bilateral optic neuropathy, probably secondary to MS.

Magnetic resonance imaging of the veteran's brain conducted 
in October 2000 yielded findings consistent with chronic MS, 
with no enhancing lesions.

The veteran has continued to receive VA outpatient treatment.

In correspondence of late April 2001, the veteran's private 
physician wrote that the veteran had a history of alcoholism 
with optic neuropathy, as well as "suspected" MS.  

During the course of a hearing before the undersigned member 
of the Board in January 2002, the veteran gave additional 
testimony regarding the nature and etiology of his MS.

Analysis

The veteran seeks to reopen his claim for entitlement to 
service connection for MS.

Given that the RO's June 1999 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  Moreover, where a veteran 
served 90 days or more during a period of war, and MS becomes 
manifest to a degree of 10 percent within 7 years from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

In the present case, at the time of the RO's June 1999 
decision denying service connection for MS, it was noted that 
the veteran's service medical records were negative for 
evidence of that disability.  Additionally noted was that 
there was no evidence of MS within the seven-year presumptive 
period following the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Based on such findings, 
the Board concluded that the veteran's MS, to the extent it 
existed, did not have its origin during the veteran's period 
of active service.

Evidence received since the time of the aforementioned RO 
decision, consisting of the veteran's testimony and various 
VA and private records, while in some respects "new" in the 
sense that it was not previously of record, is not 
"material."  More specifically, such evidence fails to show 
the presence of MS either during the veteran's period of 
active service, or within the seven-year presumptive period 
following his discharge.  Even assuming, as stated by the 
veteran, that he first received a diagnosis of MS in 1993, 
this would place the origin of that disability at a point in 
time almost 25 years following his discharge from service.  
In point of fact, evidence added to the record since the time 
of the RO's June 1999 decision serves only to show continuing 
treatment and/or evaluation of the veteran's MS, with no 
demonstrated relationship between that disability and any 
incident of incidents of the veteran's period of active 
military service.  Absent the establishment of such a 
relationship, the veteran's claim cannot be reopened.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Public Law No. 106-
475, 114 Stat. 2096 (2000)], and its implementing 
regulations, as those provisions impact upon the adjudication 
of the veteran's current claim.  However, following a 
thorough review of the record, the Board is satisfied that 
the VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to his claim.  This is to 
say that the VA has made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the "notice" 
and "duty to assist" provisions mandated by the 
aforementioned legislation.  



ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for MS, the benefit sought on 
appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

